internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp 1-plr-102968-99 date date legend distributing controlled subsidiary subsidiary subsidiary subsidiary llc corporation state a state b state c investment banker individual business a business b o p q x y z date date date date t u dear this letter responds to your letter dated date in which you requested rulings as to the federal_income_tax consequences of a proposed transaction specifically you requested rulings under sec_355 and sec_83 of the internal_revenue_code additional information was submitted in letters dated date date date date date date date and date the information submitted for consideration is summarized below distributing is a publicly held holding_company organized under the laws of state a and is the common parent of an affiliated_group_of_corporations which file a consolidated federal_income_tax return distributing’s capital structure consists of common preferred and blank series preferred_stock of which only common and preferred_stock are outstanding as of date distributing had outstanding non- qualified_stock_options issued to its employees and directors to buy t shares of distributing common_stock old options distributing is indirectly engaged in business a and business b through its subsidiaries as described below controlled is a newly formed wholly-owned subsidiary of distributing organized under the laws of state a currently controlled is not engaged in any activities however after the distribution described below controlled will be indirectly engaged in business b controlled is authorized to issue common and blank series preferred_stock however only common_stock is currently outstanding subsidiary is a holding_company organized under the laws of state a which is wholly owned by distributing subsidiary is indirectly engaged in business a through its subsidiaries subsidiary is a state b company wholly owned by subsidiary that is directly engaged in business a subsidiary is a state c_corporation that is directly engaged in business b distributing owns y of subsidiary subsidiary is a state a corporation wholly-owned by distributing that is directly engaged in business b as of date subsidiary employees held options to purchase t shares of subsidiary 4's common_stock distributing acquired control of subsidiary less than years ago on date however at the time of the distribution distributing will have owned subsidiary for at least five years corporation is a publicly traded company organized under the laws of state a and is directly engaged in a business related to business b distributing owns z of corporation business a and business b are widely different businesses the combination of which produces no significant synergies the operation of these businesses within the same affiliated_group creates managerial systemic competitive and economic problems and issues management has determined based on the advice of investment banker and internal documents that the separation of these businesses will permit the management of each business to focus exclusively on their respective industry with respect to carrying out its primary objectives and to allow each management team to carry out corporate directives without concern of the directives adversely affecting the other business segment in order to separate business a and business b the following steps have been completed or will be completed the transaction distributing will contribute to subsidiary certain intercompany accounts_receivable which consist of debt and accrued interest due from subsidiary and another wholly owned subsidiary of distributing subsidiary will in turn contribute these accounts_receivable to subsidiary distributing will also contribute the stock of some directly owned subsidiaries to subsidiary and subsidiary will contribute such stock to subsidiary distributing formed controlled and certain employees of distributing who held old options became employees of controlled distributing will contribute all of the stock it owns in corporation subsidiary subsidiary and certain other companies to controlled additionally controlled may assume a certain amount of distributing’s liabilities prior to the distribution distributing may do an equity offering equity offering of not more than x subsidiary will form a limited_liability corporation llc under the laws of state a and transfer all its operating_assets to llc in exchange for class b stock and preferred_stock of llc pursuant to the llc agreement subsidiary will transfer all of its operating employees to llc and will retain the subsidiary executive officers as officers and employees llc will elect to be taxed as a partnership under sec_7701 of the code the subsidiary employees who held subsidiary stock_options will surrender their stock_options in exchange for cash thereafter certain employees of subsidiary and llc including employees who did not hold subsidiary stock_options will receive class a stock from llc the class a stock is structured to be a partnership profits interest as defined under revproc_93_27 1993_2_cb_343 controlled will transfer all of the stock it holds in corporation to subsidiary all of the stock of controlled will be distributed pro_rata to the stockholders of distributing in the proportion of two or more shares of controlled distributed for each one share of distributing stock held old options of distributing held by current and former employees and directors of distributing or its subsidiaries will be exchanged for new options of distributing stock and new options of controlled stock substituted options controlled and its subsidiaries will apply to file a consolidated federal_income_tax return under the terms of distributing’s stock_option plan old options and substituted options are not transferable an employee may however apply to the plan committee for permission to transfer options to certain members of the employees immediate_family or entities owned by or for the employee or such family members if the plan committee agrees in its sole discretion to grant the application the option agreement is amended to permit the transfer to date no such application has been granted by distributing’s plan committee when the old options were granted they had no readily_ascertainable_fair_market_value for purposes of sec_83 of the code and their exercise price equaled the fair_market_value of distributing stock to the extent that the old options remain unvested the substituted options when granted will vest on the same dates that the old options would have vested an employee’s substituted options will have the same aggregate exercise price that existed for his or her old options however the exercise price that existed for his or her old options will be allocated between the substituted distributing options and the controlled options in proportion to the relative fair market values of distributing’s shares and controlled’s shares at the time of the exchange of options when granted the substituted options will have no readily_ascertainable_fair_market_value for purposes of sec_83 of the code pursuant to the llc agreement subsidiary will be the sole member-manager of llc and will perform all active and substantial management functions with respect to llc’s activities including the decision making regarding significant business decisions of llc and the regular participation in the overall supervision direction and control of the llc employees see revrul_92_17 1992_1_cb_142 after the contribution of corporation by controlled to subsidiary the gross assets of the active trades or business of subsidiary will have a fair_market_value that i sec_5 or more of the total fair_market_value of its gross assets based on market values on date however the value of corporation’s stock is very volatile and it is unforseen whether the value of the stock will increase or decrease an increase in value of corporation’s stock may cause the relative value of subsidiary 4's active assets to fall below nevertheless subsidiary has provided sufficient information which proves that even if the relative value of its active assets falls below subsidiary 4's active business is not de_minimis compared with the other assets or activities of subsidiary and its subsidiaries after the transaction is completed individual who is currently the chairman of the board for distributing will be shared by both distributing and controlled by also becoming the chairman of the board_of controlled however individual will remain as chairman of the board_of distributing for a transitional period in order to use his good will and influence concerning transitional matters including an ongoing acquisition as chairman of the board_of distributing individual’s role is that of oversight and not management of operations additionally the chairman is to preside at all meetings of the stockholders and the board_of directors and perform all other duties as the board_of directors may prescribe distributing has issued approximately q of its stock within the two year period prior to the date of distribution however of the q issued o consists of stock issued pursuant to the exercise of old options and p consists of stock issued in two corporate acquisitions acquisitions the following representations have been made in connection with the proposed transaction a distributing controlled and the stockholders of distributing will each pay their own expenses if any incurred in connection with the distribution b no part of the consideration distributed by distributing is being received by a stockholder of distributing as a creditor employee or in any capacity other than that of a stockholder of distributing c immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations further distributing's excess_loss_account if any with respect to the controlled stock will be included in income immediately before the distribution d the income_tax_liability for the taxable_year in which investment_credit_property including any building to which sec_47 applies if any is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect before amendment by public law title 104_stat_1388 if applicable to reflect an early disposition of the property e no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution f the distribution will be carried out for the following corporate business_purpose fit and focus the distribution is motivated in whole or substantial part by this corporate business_purpose g neither distributing nor controlled is an investment_company as defined in sec_368 and iv h the five years of financial information submitted on behalf of distributing subsidiary subsidiary and subsidiary is representative of each corporation’s present operations and with regard to each corporation there have been no substantial operational changes since the date of the last financial statements submitted i neither distributing nor controlled accumulated their receivables or made extraordinary payment of their payables in anticipation of the distribution j there is no plan or intention to liquidate either distributing or controlled or any of their respective subsidiaries to merge any of these corporations with any other corporation or to sell or otherwise dispose_of the assets of either corporation subsequent to the transaction except in the ordinary course of business k the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled transactions that must be taken into account in assessing the correctness of this representation include but are not necessarily limited to the acquisitions and the equity offering the old options and the substituted options and any stock issued upon the exercise of the old options and substituted options will not be taken into account l neither distributing nor controlled will issue stock possessing within the four year period described in sec_355 two years backwards and two years forward from the date of the distribution in the aggregate or more of the combined voting power of all classes of stock of either distributing or controlled or stock possessing or more of the total value of all classes of stock of either distributing or controlled transactions that must be taken into account in assessing the correctness of this representation include but are not necessarily limited to the acquisitions and the equity offering the old options and substituted options and any stock issued upon the exercise of the old options and substituted options will not be taken into account m no distributing shareholder or shareholders will hold immediately after the distribution disqualified_stock within the meaning of sec_355 which constitutes a or greater interest in distributing or controlled n there is no plan or intention by any shareholder who own sec_5 or more of the stock of distributing and the management of distributing to its best knowledge is not aware of any plan or intention on the part of any particular remaining shareholder or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of either distributing or controlled after the distribution o payments made in connection with all continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length p the total adjusted bases and the fair_market_value of the assets to be transferred to controlled by distributing will each equal or exceed the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject q the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred r the gross assets of the trades_or_businesses of each of the corporations relied upon to satisfy the active_trade_or_business_requirement of sec_355 subsidiary subsidiary and subsidiary will have a fair_market_value that i sec_5 or more of the total fair_market_value of the gross assets of the corporation directly conducting the trade_or_business or at least not de_minimis when compared with the other assets and activities of such corporation for purposes of this representation the active business_assets of subsidiary include subsidiary 4’s interests in llc see rev_rul s immediately after the distribution at least of the fair_market_value of the gross assets of controlled will consist of the stock and securities of subsidiary and subsidiary t immediately after the distribution at least of the fair_market_value of the gross assets of subsidiary will consist of the stock and securities of subsidiary a corporation engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 u immediately after the distribution at least of the fair_market_value of the gross assets of distributing will consist of the stock and securities of subsidiary a corporation engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 v following the transaction distributing and controlled through their subsidiaries will each continue the active_conduct of their respective businesses independently and with their own separate employees w there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 x the transfer of the stock of subsidiary subsidiary corporation and certain other companies to controlled in exchange for all of the stock of controlled as described above will not result in the recognition of gain by distributing pursuant to sec_351 or sec_361 or both y there is no plan or intention by subsidiary or llc to amend the provisions of the llc agreement that establish subsidiary 4’s right and responsibility to direct llc’s business z the old options as well as the substituted options to be issued are options to acquire stock in a corporation with customary terms and conditions provided to employees and directors in_connection_with_the_performance_of_services for the corporation or a person related to it under section sec_355 and such options are not excessive by reference to the services performed and these options immediately after the distribution are nontransferable and will continue to be nontransferable for no less than months thereafter within the meaning of sec_1_83-3 disregarding transfers to family members and family-owned entities if authorized by distributing's plan committee and do not have a readily_ascertainable_fair_market_value as defined in sec_1_83-7 there is currently no plan or intention to change the non-transferability of these options to date no transfers have been authorized aa distributing and subsidiary have no plan or intention of taking action prior to and after the spinoff to affect materially the value of the stock of corporation based solely on the facts submitted and the representations made above it is held as follows no gain_or_loss will be recognized to distributing upon the distribution of all the controlled stock to its shareholders sec_355 no gain_or_loss will be recognized to and no amount will be included in the income of the stockholders of distributing upon the receipt of the controlled stock distributed to them including any fractional share interests of controlled stock to which they may be entitled in the distribution sec_355 the aggregate basis of the stock of distributing and controlled in the hands of each distributing stockholder including any fractional share interests of controlled stock to which they may be entitled after the distribution will in each instance be the same as the basis of the distributing stock held by such stockholder immediately before the distribution allocated in proportion to the fair_market_value of each in accordance with regulation sec_1_358-2 sec_358 and the holding_period of the controlled stock which each distributing stockholder receives including any fractional share interests of controlled stock to which they may be entitled will include the holding_period of the distributing common_stock with respect to which the distribution will be made provided the distributing stock is held as a capital_asset by such stockholder on the date of the distribution sec_1223 proper allocation of earnings_and_profits among distributing and controlled will be made pursuant to regulation sec_1_312-10 sec_312 following the distribution controlled and its direct and indirect subsidiaries that are includible corporations under sec_1504 and satisfy the ownership requirements of sec_1504 will be an affiliated_group_of_corporations entitled to file consolidated federal_income_tax returns with controlled as the common parent no income gain_or_loss will be realized by holders of old options when those options are exchanged for substituted options neither distributing nor controlled will recognize income gain_or_loss upon the granting of substituted options in replacement of the old options no gain_or_loss will be recognized by distributing or controlled upon the exercise of a substituted option upon the exercise of a substituted option the optionee will recognize compensation income equal to the excess of the fair_market_value of the shares acquired over the amount_paid for such shares the compensation income recognized by the optionee other than a director on the exercise of a substituted option is wages subject_to_withholding under code sec_3402 however if a substituted option is exercised after the optionee’s death then no withholding of income_tax will be required amounts includible in the gross_income of any holder of a substituted option as a result of the exercise thereof will be treated as a compensation expense and deductible under the rules of sec_83 of the code and sec_1_83-6 of the regulations provided that the deduction otherwise meets the requirements of sec_162 of the code additionally to the extent that compensation expense deductions are so allowable they shall be allowed as follows a if the optionee was an employee of an existing subsidiary of distributing prior to the substitution and continued to be an employee of that subsidiary after the substitution then that subsidiary will be allowed the deduction b if the optionee was an employee of distributing prior to the substitution and continued to be an employee of distributing after the substitution then the issuer of the optioned shares will be allowed the deduction c if the optionee was an employee of an existing subsidiary of distributing prior to the substitution but was an employee of subsidiary or controlled after the substitution then if the employee’s substituted options were vested when received the subsidiary employing the optionee prior to the substitution will be allowed the deduction d if however the substituted options were not vested when received then the subsidiary employing the optionee prior to the substitution may only deduct the compensation attributable to the options for distributing shares and controlled may deduct the compensation attributable to the options for its shares e if the optionee was an employee of distributing prior to the substitution but was an employee of subsidiary or controlled after the substitution then the issuer of the optioned shares will be allowed the deduction no opinion is expressed with respect to the tax treatment of the proposed transaction under other provisions of the code and regulations or with respect to the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not directly covered by the above rulings we specifically express no opinion regarding application of the rules of sec_482 of the code to the deductions that are the subject of ruling above this ruling letter is directed only to the taxpayers who requested it sec_6110 j of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated in accordance with the power_of_attorney on file in this office copies of this letter are being sent to your authorized representatives sincerely assistant chief_counsel corporate by alfred bishop chief branch
